DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claim 4 is objected to because of the following informalities: 
Line 2: “surface the” appears instead of “surface of the”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "edges between adjacent side faces" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "edges between each side face and the bottom face" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "chamfering" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Paige et al. (GB 2403011). 
As to claim 1, Paige discloses an ultrasonic transducer (claim 1, preamble; FIG. 7) including: 
a wear cap (claim 1, “wear plate”; FIG. 7, reference number 16; p. 1lines 9-12, “wear plate 16”); and 
an active element (claim 1); 
wherein the wear cap includes at least two slots arranged to define a strip and the strip is arranged to be in vibrational communication with the active element (FIG. 7, reference number 17; p. 1, lines 9-12, “wear plate 16 with slots 17”, “slots 17 in the form of a grill or grid”). 
As to claim 2, Paige further discloses that the wear cap includes at least two slots including first and second slots arranged to define the strip between the first and second slots (FIG. 7, reference number 17; p. 1, lines 9-12, “wear plate 16 with slots 17”, “slots 17 in the form of a grill or grid”). 
As to claim 3, Paige further discloses that an outward facing surface of the strip is flat between the first and second slots (FIG. 7, “wear plate”). 

Claims 1, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Toda (US 2004/0000838). 
As to claim 1, Toda discloses an ultrasonic transducer (paragraphs [0002]-[0004]) including: 
a wear cap (paragraph [0006], protective cover); and 
an active element (paragraph [0006], “protecting the cylindrical transducer housed therein”); 
wherein the wear cap includes at least two slots arranged to define a strip and the strip is arranged to be in vibrational communication with the active element (Abstract; claim 1; FIGS. 1A, 1 B, 2; paragraph [0006]: "A protective cover or grid for an ultrasound transducer comprises a series of vertically spaced members separated from one another by a predetermined distance, each member being of substantially uniform width and arranged in a cylindrical shape ... "; paragraph [0022]: "protective cover having a series of small slots or openings 135"). 
As to claim 4, Toda further discloses that a portion of an outward facing surface the strip projects outwardly (FIG. 1A). 
As to claim 5, Toda further discloses that the outward facing surface of the strip extends outwardly to provide a knife edge or sharp ridge (FIG. 1A). 

Claim 14 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by McElroy et al. (US 3,794,866). 
As to claim 14, McElroy discloses an ultrasonic transducer (claim 1) including: 
a wear cap (FIG. 2, reference number 48; col. 5, lines 3-4, “A protective wearplate 48 may be provided”); 
an active element (FIG. 2, reference number 36; col. 3, lines 64-65, “a piezoelectric member or crystal 36”); and 
a rigid block (FIG. 2, reference number 53; col. 5, lines 31-33, “a backing or acoustical dampening structure 53”); 
wherein the rigid block has a top face, a bottom face and side faces and wherein edges between adjacent side faces are chamfered and/or edges between each side face and the bottom face are chamfered (FIG. 2, reference number 54; col. 8, lines 10-11: "beveled or sloping portion 54 of structure 53 as shown in FIG. 2."). 

Claim 14 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Pavlakovic (GB 2479744). 
As to claim 14, Pavlakovic discloses an ultrasonic transducer (claim 1) including: 
a wear cap (claim 1, “wear plate”; FIG. 1, reference number 2); 
an active element (claim 1, “active element”; FIG. 1, piezoelectric elements 8, 13); and 
a rigid block (FIG. 1, reference number 20; claim 1, “rigid block”); 
wherein the rigid block has a top face, a bottom face and side faces (FIG. 1 depicts top face and side faces; bottom face can be deduced from FIG. 3) and wherein edges between adjacent side faces are chamfered and/or edges between each side face and the bottom face are chamfered (FIG. 1). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Paige. 
As to claim 6, Paige further teaches that a slot having an axis parallel to the intended travel direction of an EMAT transducer is likely preferable to one transverse (p. 18, lines 22-25), and therefore suggests that the strip runs in a direction within 45° of the axis of polarization of the active element. 
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Paige in view of McElroy. 
As to claim 7, Paige teaches the ultrasonic transducer of claim 6 as just discussed.  However, Paige does not teach: a rigid block; wherein the active element is interposed between the wear cap and the rigid block and the rigid block is configured to provide a backing mass for the active element. 
McElroy teaches a rigid block (FIG. 2, reference number 53; col. 5, lines 31-33, “a backing or acoustical dampening structure 53”) wherein the active element is interposed between the wear cap and the rigid block and the rigid block is configured to provide a backing mass for the active element (FIG. 2, reference number 54; col. 8, lines 10-11: "beveled or sloping portion 54 of structure 53 as shown in FIG. 2.").  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the ultrasonic transducer of claim 6 as taught by Paige, in combination with a rigid block; wherein the active element is interposed between the wear cap and the rigid block and the rigid block is configured to provide a backing mass for the active element as taught by McElroy, since such combination provides a means for reducing or eliminating energy loss from the back of the active element. 
As to claim 8, Paige as modified by McElroy teaches the ultrasonic transducer of claim 7 as just discussed.  However, Paige does not teach that the rigid block has a top face, a bottom face and side faces.  McElroy shows the rigid block to be three-dimensional (FIG. 2, reference number 54, the figure is a cross-section; col. 6, lines 3-6, the contact of the rigid block is with an area of the active element), and therefore suggests that the rigid block has a top face, a bottom face and side faces.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the ultrasonic transducer of claim 7 as taught by Paige as modified by McElroy, in combination with the rigid block having a top face, a bottom face and side faces as suggested by McElroy, since such combination would be inherent in a block that has flat sides and is three dimensional. 
As to claim 9, Paige as modified by McElroy teaches the ultrasonic transducer of claim 7 as discussed above.  However, Paige does not teach that edges between adjacent side faces are chamfered.  McElroy teaches the rigid block having beveled or sloping portions (FIG. 2), and therefore suggests that edges between adjacent side faces are chamfered.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the ultrasonic transducer of claim 7 as taught by Paige as modified by McElroy, in combination with edges between adjacent side faces being chamfered as suggested by McElroy, since such combination facilitates assembly of the ultrasonic transducer by improving the mating between the rigid block and the active element. 
As to claim 10, Paige as modified by McElroy teaches the ultrasonic transducer of claim 7 as discussed above.  However, Paige does not teach that edges between adjacent side faces are chamfered.  McElroy teaches the rigid block having beveled or sloping portions (FIG. 2), and therefore suggests that edges between each side face and the bottom face are chamfered.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the ultrasonic transducer of claim 7 as taught by Paige as modified by McElroy, in combination with edges between each side face and the bottom face being chamfered as suggested by McElroy, since such combination facilitates assembly of the ultrasonic transducer by improving the mating between the rigid block and the active element. 
As to claim 11, Paige as modified by McElroy teaches the ultrasonic transducer of claim 7 as discussed above.  However, Paige does not teach that width of chamfering varies along the edge(s).  Nonetheless, such feature is a mere design option that would be an obvious choice to one of ordinary skill in the art (Applicant’s specification discloses no particular advantage from such choice that would benefit the invention). 
As to claim 12, Paige as modified by McElroy teaches the ultrasonic transducer of claim 11 as just discussed.  However, Paige does not teach that the chamfering tapers.  Nonetheless, such feature is a mere design option that would be an obvious choice to one of ordinary skill in the art (Applicant’s specification discloses no particular advantage from such choice that would benefit the invention). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Paige in view of Pavlakovic. 
As to claim 13, Paige teaches the ultrasonic transducer of claim 1 as discussed above.  Paige further teaches that the wear cap comprises a ceramic (p. 20, lines 19-20, a previous design with a ceramic layer protecting the active element; although Paige discusses unsuitability of the previous design for pipeline inspection purposes, Paige does not indicate unsuitability for any other use of an ultrasonic transduce with a ceramic layer protecting an active element).  Moreover, Pavlakovic teaches a wear plate comprising a ceramic (p. 3, line 1), and therefore suggests that the wear cap comprises a ceramic.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the ultrasonic transducer of claim 1 as taught by Paige, in combination with the wear cap comprising a ceramic as suggested by Pavlakovic, since such combination enables reducing heating of the active element in an instance where the ultrasonic transducer is in contact with a hot object. 

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlakovic. 
As to claim 15, Pavlakovic teaches the ultrasonic transducer of claim 14 as discussed above.  However, Pavlakovic does not teach that width of chamfering varies along the edge(s).  Nonetheless, such feature is a mere design option that would be an obvious choice to one of ordinary skill in the art (Applicant’s specification discloses no particular advantage from such choice that would benefit the invention). 
As to claim 16, Pavlakovic teaches the ultrasonic transducer of claim 15 as just discussed.  However, Pavlakovic does not teach that the chamfering tapers.  Nonetheless, such feature is a mere design option that would be an obvious choice to one of ordinary skill in the art (Applicant’s specification discloses no particular advantage from such choice that would benefit the invention). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645